DETAILED ACTION
The present Office action is in response to the application filing on 29 APRIL 2022 and the Information Disclosure Statement. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 16 SEPTEMBER 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,350,125 (hereinafter “Patent ‘125”) in view of U.S. Publication No. 2010/0290527 A1 (hereinafter “Park”). The instant application is anticipated in its entirety by Patent No. ‘125 with exception of the identified portions depicted in the table below.
Instant Application
U.S. Patent No. 11,350,125 
1. An image decoding method performed by an image decoding apparatus, comprising:
1. An image decoding method performed by an image decoding apparatus, comprising:
determining that multi-sample prediction is applied to a current block based on an intra prediction mode of the current block, the current block being a prediction unit to which the intra prediction mode is applied;
determining that multi-sample prediction is applied to a current block based on an intra prediction mode of the current block;
determining a representative prediction value for a sample group, the sample group being a region inside the current block, being smaller than the current block, and being predicted as the same representative prediction value;
determining a representative prediction value for a sample group, the sample group being a region inside the current block, being smaller than the current block, and being predicted as the same representative prediction value;
predicting a plurality of samples included in the sample group using the determined representative prediction value;
predicting a plurality of samples included in the sample group using the determined representative prediction value;
generating a prediction block of the current block based on the determined representative prediction value; and
generating a prediction block of the current block based on the determined representative prediction value; and
reconstructing the current block based on the prediction block and a residual block of the current block,
reconstructing the current block based on the prediction block and a residual block of the current block,
filtering the reconstructed current block based on an in-loop filter;

wherein the representative prediction value is computed using reference sample values of a plurality of reference samples,
wherein the representative prediction value is determined as an average value of a plurality of reference samples,
wherein other samples inside the current block which are not included in the sample group are predicted differently from the plurality of samples included in the sample group,
wherein other samples inside the current block which are not included in the sample group are predicted differently from the plurality of samples included in the sample group, and
wherein the multi-sample prediction is performed based on a determination of whether the size of the current block is less than 32x32, and
3. The image decoding method of claim 1, wherein the multi-sample prediction is performed based on a determination of whether the size of the current block is less than 32x32 or not.
wherein the residual block of the current block is obtained by decoding a bitstream.
wherein the residual block of the current block is obtained by decoding a bitstream.


Regarding claim 1 of the instant application, all limitations are taught by Patent ‘125, as outlined above.
Patent No. ‘125 fails to expressly disclose filtering the reconstructed current block based on an in-loop filter.
However, Park teaches filtering the reconstructed current block based on an in-loop filter (FIG. 1, deblocking filter unit 130 as part of the reconstruction loop).
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to have used an in-loop filter, as taught by Park (FIG. 1), in Patent No. ‘125. One would have been motivated to modify Patent ‘125, by incorporating Park, to efficiently process a video signal ([0007]) and to reduce block distortion by using a deblocking filter ([0053]), which increases video quality for reproduction.
The instant application additionally requires the current block to be a “prediction unit,” which is a naming convention of a block at the time of prediction utilized in the standard and additionally the limitation of computing the representative prediction value has been broadened. Therefore, these limitations are anticipated by Patent ‘125.
Regarding claim 3, the limitations are the same as claim 1. Therefore, the same rationale of claim 1 applies to claim 3.
Regarding claim 5, the limitations are the same as claim 1. Therefore, the same rationale of claim 1 applies to claim 5.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,911,778 (hereinafter “Patent ‘778”) in view of U.S. Publication No. 2010/0290527 A1 (hereinafter “Park”). The instant application is anticipated in its entirety by Patent No. ‘778 with exception of the identified portions depicted in the table below.
Instant Application
U.S. Patent No. 10,911,778
1. An image decoding method performed by an image decoding apparatus, comprising:
1. An image decoding method performed by an image decoding apparatus, comprising:
determining that multi-sample prediction is applied to a current block based on an intra prediction mode of the current block, the current block being a prediction unit to which the intra prediction mode is applied;
determining that multi-sample prediction is applied to a current block based on an intra prediction mode of the current block, the current block being a prediction unit to which the intra prediction mode is applied;
determining a representative prediction value for a sample group, the sample group being a region inside the current block, being smaller than the current block, and being predicted as the same representative prediction value;
determining a representative prediction value for a sample group, the sample group being a region inside the current block, being smaller than the current block, and being predicted as the same representative prediction value;
predicting a plurality of samples included in the sample group using the determined representative prediction value;
predicting a plurality of samples included in the sample group using the determined representative prediction value;
generating a prediction block of the current block based on the determined representative prediction value; and
generating a prediction block of the current block based on the determined representative prediction value; and
reconstructing the current block based on the prediction block and a residual block of the current block,
reconstructing the current block based on the prediction block and a residual block of the current block,
filtering the reconstructed current block based on an in-loop filter;

wherein the representative prediction value is computed using reference sample values of a plurality of reference samples,
wherein the representative prediction value is determined as an average value of a plurality of reference samples, and
wherein other samples inside the current block which are not included in the sample group are predicted differently from the plurality of samples included in the sample group,
wherein other samples inside the current block which are not included in the sample group are predicted differently from the plurality of samples included in the sample group.
wherein the multi-sample prediction is performed based on a determination of whether the size of the current block is less than 32x32, and
3. The image decoding method of claim 1, wherein the multi-sample prediction is performed based on a determination of whether the size of the current block is less than 32x32 or not.
wherein the residual block of the current block is obtained by decoding a bitstream.



Regarding claim 1 of the instant application, all limitations are taught by Patent ‘778, as outlined above.
Patent ‘778 fails to expressly disclose filtering the reconstructed current block based on an in-loop filter; and
wherein the residual block of the current block is obtained by decoding a bitstream.
However, Park teaches filtering the reconstructed current block based on an in-loop filter (FIG. 1, deblocking filter unit 130 as part of the reconstruction loop).
wherein the residual block of the current block is obtained by decoding a bitstream ([0087], ll. 4-6, “The reconstruction unit 260 reconstructs a macroblock by adding the predicted macroblock and the residual transferred from the encoder.” FIG. 1 depicts receiving a bitstream video signal at entropy decoding unit 110, which decodes the residual data).
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to have used an in-loop filter and decode a bitstream, as taught by Park (FIG. 1), in Patent No. ‘778. One would have been motivated to modify Patent ‘778, by incorporating Park, to efficiently process a video signal ([0007]) and to reduce block distortion by using a deblocking filter ([0053]), which increases video quality for reproduction.
The instant application additionally requires computing the representative prediction value, which is a broadened limitation. Therefore, the limitation is anticipated by Patent ‘778.
Regarding claim 3, the limitations are the same as claim 1. Therefore, the same rationale of claim 1 applies to claim 3.
Regarding claim 5, the limitations are the same as claim 1. Therefore, the same rationale of claim 1 applies to claim 5.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, and 9 of U.S. Patent No. 10,798,414 (hereinafter “Patent ‘414”) in view of U.S. Publication No. 2010/0290527 A1 (hereinafter “Park”). The instant application is anticipated in its entirety by Patent No. ‘414 with exception of the identified portions depicted in the table below.
Instant Application
U.S. Patent No. 10,798,414
1. An image decoding method performed by an image decoding apparatus, comprising:
1. An image decoding method performed by an image decoding apparatus, comprising:
determining that multi-sample prediction is applied to a current block based on an intra prediction mode of the current block, the current block being a prediction unit to which the intra prediction mode is applied;
determining whether to apply multi-sample prediction to a current block based on an intra prediction mode and a size of the current block, the current block being a prediction unit to which the intra prediction mode is applied;
determining a representative prediction value for a sample group, the sample group being a region inside the current block, being smaller than the current block, and being predicted as the same representative prediction value;
determining, in case the multi-sample prediction is applied, a representative prediction value for a sample group, the sample group being a region inside the current block, being smaller than the current block, and being predicted as the same representative prediction value; and
predicting a plurality of samples included in the sample group using the determined representative prediction value;
predicting a plurality of samples included in the sample group using the determined representative prediction value,
generating a prediction block of the current block based on the determined representative prediction value; and

reconstructing the current block based on the prediction block and a residual block of the current block,

filtering the reconstructed current block based on an in-loop filter;

wherein the representative prediction value is computed using reference sample values of a plurality of reference samples,
wherein the representative prediction value is determined as an average value of a plurality of reference samples, and 
wherein other samples inside the current block which are not included in the sample group are predicted differently from the plurality of samples included in the sample group,
wherein other samples inside the current block which are not included in the sample group are predicted differently from the plurality of samples included in the sample group.
wherein the multi-sample prediction is performed based on a determination of whether the size of the current block is less than 32x32, and
3. (Previously Presented) The image decoding method of claim 1, wherein the multi- sample prediction is performed based on a determination of whether the size of the current block is less than 32x32 or not.
wherein the residual block of the current block is obtained by decoding a bitstream.



Regarding claim 1 of the instant application, all limitations are taught by Patent ‘778, as outlined above.
Patent ‘414 fails to expressly disclose generating a prediction block of the current block based on the determined representative prediction value;
reconstructing the current block based on the prediction block and a residual block of the current block,
filtering the reconstructed current block based on an in-loop filter; and
wherein the residual block of the current block is obtained by decoding a bitstream.
However, Park teaches generating a prediction block of the current block based on the determined representative prediction value ([0087], 1-4, “the sub-macroblock may be predicted using the size of the prediction block, the intra prediction mode, and the pixel value within the neighboring block of the sub-macroblock”);
reconstructing the current block based on the prediction block and a residual block of the current block ([0087], ll. 4-6, “The reconstruction unit 260 reconstructs a macroblock by adding the predicted macroblock and the residual transferred from the encoder”),
filtering the reconstructed current block based on an in-loop filter (FIG. 1, deblocking filter unit 130 as part of the reconstruction loop).
wherein the residual block of the current block is obtained by decoding a bitstream ([0087], ll. 4-6, “The reconstruction unit 260 reconstructs a macroblock by adding the predicted macroblock and the residual transferred from the encoder.” FIG. 1 depicts receiving a bitstream video signal at entropy decoding unit 110, which decodes the residual data).
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to have used an in-loop filter and decode a bitstream, as taught by Park (FIG. 1), in Patent No. ‘414. One would have been motivated to modify Patent ‘414, by incorporating Park, to efficiently process a video signal ([0007]) and to reduce block distortion by using a deblocking filter ([0053]), which increases video quality for reproduction.
The instant application additionally requires computing the representative prediction value, which is a broadened limitation. Therefore, the limitation is anticipated by Patent ‘414.
Regarding claim 3, the limitations are the same as claim 1. Therefore, the same rationale of claim 1 applies to claim 3.
Regarding claim 5, the limitations are the same as claim 1. Therefore, the same rationale of claim 1 applies to claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481